Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Adler, J.), rendered November 29, 2007, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the admission into evidence of a laboratory report containing DNA profile data prepared by a laboratory analyst who did not testify at trial did not violate his Sixth Amendment right to confrontation under Crawford v Washington (541 US 36 [2004]), as the report did not constitute a testimonial statement (see People v Rawlins, 10 NY3d 136, 159-160 [2008], cert denied sub nom Meekins v New York, 557 US —, 129 S Ct 2856 [June 29, 2009]; cf. Melendez-Diaz v Massachusetts, 557 US —, 129 S Ct 2527 [June 25, 2009]).
In light of our determination, we need not reach the People’s contentions. Skelos, Dillon and Covello, JJ., concur.